DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Due to Applicant’s amendments, the instant claims do not invoke 35 USC 112(f).
Specification
Due to Applicant’s amendments to the specification, the previous objection to the specification has been withdrawn.
Claim Rejections - 35 USC § 112
Due to Applicant’s amendments to the claims, the previous 35 USC 112(b) rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric King on 2 November 2021.
The application has been amended as follows: 
Claim 14, fourth line now reads: “a first electrode and a second electrode installed with a film therebetween”
Claim 14, tenth line now reads: “a value of a current flowing through the 
Allowable Subject Matter
Claims 14, 16-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 14, prior art does not explicitly disclose, teach or suggest a measurement apparatus comprising: a chamber having .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794